Damelio v NYU Langone Med. Ctr. (2018 NY Slip Op 04836)





Damelio v NYU Langone Med. Ctr.


2018 NY Slip Op 04836


Decided on June 28, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2018

Acosta, P.J., Sweeny, Webber, Kahn, Oing, JJ.


7008N 80522/15

[*1] Edward Damelio, et al., Plaintiff-Respondent,
vNYU Langone Medical Center, et al., Defendants-Appellants.

An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Joan B. Lobis, J.), entered on or about June 1, 2017,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated May 31, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JUNE 28, 2018
CLERK